DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-11 are objected to because of the following informalities:  
Regarding claim 10, line 1: the limitation “the spaced apart body rests” should be “the spaced apart rests” to have proper antecedent basis.
Regarding claim 11, line 1: the limitation “the body rests” should be “the rests” to have proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, line 1: the limitation “the finger” has a lack of antecedent basis rendering the claim indefinite.  It appears claim 8 should be dependent on claim 7.
Regarding claim 10, line 2: the limitation “the legs” has a lack of antecedent basis rendering the claim indefinite.  It appears claim 10 should be dependent on claim 9.
Allowable Subject Matter
Claims 1-7,9 and 12-14 are allowed.
Claims 8 and 10-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Doan (US Patent 6,109,424) is considered the closest prior art and discloses an assembly station for interconnecting a chassis (20) and a body (14) of a vehicle, the assembly station comprising: 
a first carrier (26) moveable along a z-direction and adapted to support the chassis; 
a second carrier (16) suspended in a positive z-direction with respect to the first carrier, the second carrier including a plurality of spaced apart rests (supports for body of 16) adapted to support the body prior to interconnecting the chassis and the body; and 
wherein the first carrier is moveable relative to the second carrier in the z-direction (fig 1).
The primary reason for the indication of allowable subject matter of claim 1 is the inclusion of a plurality of supports coupled to the second carrier and spaced apart from the body when the body is supported on the rests, a portion of each of the supports being pivotable from a first position in a path of travel of the chassis to a second position outside of the path of travel of the chassis and the plurality of supports being adapted to engage the chassis and simultaneously support both the chassis and the body when the supports are in the first position in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        9/2/2022